Case 1:17-cv-00823-MN Document 387 Filed 07/01/20 Page 1 of 6 PageID #: 5410




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE
_______________________________________
                                       )
BIOGEN INTERNATIONAL GMBH              )
and BIOGEN MA INC.,                     )
                                       )
            Plaintiffs,                 )      C.A. No. 17-823-MN
                                       )       (Consolidated)
        v.                              )
                                       )
AMNEAL PHARMACEUTICALS LLC,             )
et al.,                                 )
                                       )
            Defendants.                 )
_______________________________________)

                       BIOGEN’S SUBMISSION REGARDING
                 NORTHERN DISTRICT OF WEST VIRGINIA JUDGMENT

 Of Counsel:                           ASHBY & GEDDES
                                       Steven J. Balick (#2114)
 James B. Monroe                       Andrew C. Mayo (#5207)
 Eric J. Fues                          500 Delaware Avenue, 8th Floor
 Laura P. Masurovsky                   P.O. Box 1150
 Paul W. Browning                      Wilmington, Delaware 19899
 Li Feng                               (302) 654-1888
 Andrew E. Renison                     sbalick@ashbygeddes.com
 Jeanette M. Roorda                    amayo@ashbygeddes.com
 Aaron G. Clay
 FINNEGAN, HENDERSON, FARABOW,         Attorneys for Plaintiffs
     GARRETT & DUNNER, LLP
 901 New York Ave., N.W.
 Washington, D.C. 20001
 (202) 408-4000

 William F. Lee
 WILMER CUTLER PICKERING
    HALE AND DORR LLP
 60 State Street
 Boston, MA 02109
 (617) 526-6556

 Dated: July 1, 2020




{01581656;v1 }
Case 1:17-cv-00823-MN Document 387 Filed 07/01/20 Page 2 of 6 PageID #: 5411




                                         INTRODUCTION

         The Northern District of West Virginia’s ruling that the asserted claims of U.S. Patent

8,399,514 are invalid for lack of written description should not impact this Court’s determination

in this action and does not require this Court to enter judgment for Defendants.1

         No motion for entry of judgment based on collateral estoppel has yet been filed, and this

Court should not grant any such motion. Collateral estoppel is an equitable doctrine, and this

Court has discretion to decline to apply the doctrine and reach its own judgment on the merits.

Blonder-Tongue Labs., Inc. v. Univ. of Illinois Found., 402 U.S. 313, 333-34 (1971) (“[The]

decision [to apply collateral estoppel] will necessarily rest on the trial courts’ sense of justice and

equity.”).2 Given the advanced stage of these proceedings and the unusual circumstances that

required Biogen to litigate in parallel in both West Virginia and Delaware, fairness and equity

favor resolving all issues in this case on the merits, including the issue presented in both courts

(written description) and the validity issues that were tried in this case but not addressed in West

Virginia (anticipation, obviousness, enablement, improper inventorship, and derivation). This

Court’s decision on the merits could then be reviewed on appeal alongside the West Virginia

decision. The Federal Circuit would thus have the benefit of this Court’s rulings on the merits

and could fully and finally resolve all pending challenges to the validity of the ’514 patent in a


1
  Biogen believes that the West Virginia case was wrongly decided and has appealed and moved
for an injunction pending appeal under Fed. R. App. P. 8. See Biogen Int’l GmbH v. Mylan
Pharm. Inc., No. 2020-1933, Dkt. 14 (Fed. Cir. Jun. 29, 2020. On June 30, 2020, the Federal
Circuit granted an interim injunction while it considers Biogen’s motion. Id., Dkt. 22.
2
 See also In re Freeman, 30 F.3d 1459, 1467 (Fed. Cir. 1994) (“[A] court is not without some
discretion to decide whether a particular case is appropriate for application of [issue
preclusion].”); JumpSport, Inc. v. Academy, Ltd., 2018 WL 4090471, at *7 (E.D. Tex. Aug. 28,
2018) (“[I]ssue preclusion … is not without limitations. Issue preclusion is an equitable doctrine
premised on principles of fairness.”); SK Hynix, Inc. v. Rambus, Inc., 2013 WL 1915865, at *3
(N.D. Cal. May 8, 2013) (“[A]pplication of collateral estoppel is discretionary ….”).


{01581656;v1 }                                    1
Case 1:17-cv-00823-MN Document 387 Filed 07/01/20 Page 3 of 6 PageID #: 5412




timely manner, better serving the principles underlying collateral estoppel.

I.       THE COURT SHOULD DECLINE TO APPLY COLLATERAL ESTOPPEL

         This case presents an unusual example of two Hatch-Waxman cases involving generic

challenges to the same patent proceeding to trial in two different district courts close in time.

Biogen sought to defend against all generic challenges to the ’514 patent in a single proceeding

in this Court, but Mylan insisted on pursuing a parallel proceeding in West Virginia. Biogen

diligently pursued the cases in both jurisdictions so that they could be resolved before the 30-

month stay expires on September 27, 2020. The trial and post-trial briefing in this case are

complete.

         In these circumstances, Biogen believes the Court should exercise its discretion not to

apply collateral estoppel. See Arlington Indus., Inc. v. Bridgeport Fittings, Inc., 692 F. Supp. 2d

487, 501-02 (M.D. Pa. 2010) (declining to apply collateral estoppel “in light of the unique

circumstances presented” because trial was already completed and the Federal Circuit could

resolve any inconsistencies on appeal). Two Hatch-Waxman cases involving generic challenges

to the same patent have proceeded through trial on parallel tracks in two different districts close

in time, with an appeal to the Federal Circuit by one side in both cases all but certain. Applying

collateral estoppel in this unusual context would not serve the interests of judicial efficiency and

fairness. See JumpSport, 2018 WL 4090471, at *9 (“A mechanical application of issue

preclusion in the instant case would neither promote the underlying goals of issue preclusion

(i.e., judicial economy and avoiding wasteful, unnecessary litigation), nor be consistent with

principles of fairness and equity.”).

         This case presents a very different situation from cases applying collateral estoppel where

one proceeding lagged far behind the other and significant effort could be saved at the district




{01581656;v1 }                                    2
Case 1:17-cv-00823-MN Document 387 Filed 07/01/20 Page 4 of 6 PageID #: 5413




court level.3 Duplicative litigation has already occurred, as a result of Mylan’s insistence on

litigating in another district. See Arlington Indus., 692 F. Supp. 2d at 502 (declining to apply

collateral estoppel because “relitigation has already occurred”). Nor is it comparable to cases

that have applied collateral estoppel based on an invalidity judgment by the Federal Circuit

rather than by another district court.4

         In fact, prematurely terminating this case based on collateral estoppel would have

negative effects and could slow the ultimate resolution of the case. As noted, the issues in this

case go beyond the sole question of written description addressed in West Virginia and include

the issues of enablement, anticipation, obviousness, improper inventorship, and derivation.

Issuing a ruling on the merits of the written description question, along with the other issues,

would allow the Federal Circuit to review this Court’s conclusions on all issues at the same time,

at the end of which the parties would have likely achieved clarity on their respective rights. A

ruling based on collateral estoppel could have the opposite effect, because if the Federal Circuit

reverses the West Virginia decision on written description, it would need to remand this case for

further proceedings. And the decision on remand would be subject to appeal, further delaying

the final adjudication of this dispute.

         This inefficiency would not be balanced by short-term conservation of judicial resources.

If the Court were to apply collateral estoppel, Biogen would need to file a motion seeking to

enjoin Defendants from launching their generic products pending appeal. The Court then would



3
 E.g., Galderma Labs., Inc. v. Amneal Pharm., LLC, 921 F. Supp. 2d 278, 281, 283 (D. Del.
2012) (applying collateral estoppel where second case was still in fact discovery).
4
 E.g., Soverain Software LLC v. Victoria’s Secret Direct Brand Mgmt., LLC, 778 F.3d 1311,
1314 (Fed. Cir. 2015); Pfizer, Inc. v. Synthon Holdings BV, 227 F. App’x 903, 903 (Fed. Cir.
2007); Mendenhall v. Barber-Greene Co., 26 F.3d 1573, 1579-80 (Fed. Cir. 1994).



{01581656;v1 }                                   3
Case 1:17-cv-00823-MN Document 387 Filed 07/01/20 Page 5 of 6 PageID #: 5414




have to address the issue of written description in assessing the likelihood-of-success prong of

Biogen’s motion.

         Biogen believes that the most fair and efficient course is for this Court to issue a decision

on the merits and allow the two appeals to proceed to the Federal Circuit together. That would

give the Federal Circuit the benefit of both district courts’ opinions and provide the most

efficient mechanism for resolving the dispute fully and finally.

         The decision in Arlington Industries is instructive. There, the court found that a decision

in another patent case would “otherwise be entitled to issue preclusive effect,” but “decline[d] to

apply the doctrine in light of the unique circumstances presented.” 692 F. Supp. 2d at 501. The

court explained that “[a]pplication of collateral estoppel is premised on fairness” and “is meant

to foster judicial efficiency.” Id. at 501-02 (internal quotation marks omitted). Applying

collateral estoppel would not advance those ends, because the issue had already been “litigated

before the [court] and a jury trial completed; in short, relitigation ha[d] already occurred.” Id. at

502. In addition, “the Federal Circuit” could “resolve the inconsistent” rulings on appeal. Id.

“Judicial economy and basic fairness” thus did not support application of collateral estoppel.

         The Arlington court’s decision not to apply collateral estoppel was ultimately vindicated:

The Federal Circuit reversed the potentially preclusive judgment and summarily affirmed the

Arlington court’s determination on the merits. Arlington Indus. Inc. v. Bridgeport Fittings, Inc.,

477 Fed. App’x 740 (Fed. Cir. 2012). In fact, where a “considerable amount of time and expense

has already been expended by the parties,” the best course when confronted with a recent

decision in another case that is still on appeal is to press forward to judgment, despite any

inconsistency, and allow the Federal Circuit to proceed with the benefit of both courts’ decisions.




{01581656;v1 }                                     4
Case 1:17-cv-00823-MN Document 387 Filed 07/01/20 Page 6 of 6 PageID #: 5415




See Jamesbury Corp. v. United States, 217 Ct. Cl. 658, 660 (1978).5

                                         CONCLUSION

         For the foregoing reasons, Biogen submits that this Court should deny any motion to

enter judgment based on collateral estoppel. Instead, it should issue a decision on the merits.

                                                     ASHBY & GEDDES

                                                     /s/ Steven J. Balick
    Of Counsel:                                      ____________________________
                                                     Steven J. Balick (#2114)
    James B. Monroe                                  Andrew C. Mayo (#5207)
    Eric J. Fues                                     500 Delaware Avenue, 8th Floor
    Laura P. Masurovsky                              P.O. Box 1150
    Paul W. Browning                                 Wilmington, Delaware 19899
    Li Feng                                          (302) 654-1888
    Andrew E. Renison                                sbalick@ashbygeddes.com
    Jeanette M. Roorda                               amayo@ashbygeddes.com
    Aaron G. Clay
    FINNEGAN, HENDERSON, FARABOW,                    Attorneys for Plaintiffs
        GARRETT & DUNNER, LLP
    901 New York Ave., N.W.
    Washington, D.C. 20001
    (202) 408-4000

    Megan L. Meyers
    FINNEGAN, HENDERSON, FARABOW,
        GARRETT & DUNNER, LLP
    271 17th Street NW, Suite 1400
    Atlanta, GA 30363
    (404) 653-6565

    William F. Lee
    WILMER CUTLER PICKERING
       HALE AND DORR LLP
    60 State Street
    Boston, MA 02109
    (617) 526-6556

    Dated: July 1, 2020


5
  The Federal Circuit has adopted Court of Claims opinions as precedent. Mendenhall, 26 F.3d
at 1579 n.6.



{01581656;v1 }                                   5
